Name: Commission Regulation (EEC) No 697/86 of 4 March 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 86 Official Journal of the European Communities No L 64/9 COMMISSION REGULATION (EEC) No 697/86 of 4 March 1986 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods (] ), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, 1 HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 7 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p . 26. (2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 64/10 Official Journal of the European Communities 6. 3. 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dki DM FF Dr £ Irl Lit F1 £  1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 132 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-131 07.01-15 ] ex 07.01-21 ex 07.01-22 j 07.01-23 ex 07.01-27 07.01-31 07.01-33 ; ex 07.01-36 07.01-41 07.01-43 , 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 PI 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 25.57 118,13 35,18 42,52 97,36 40,20 115,85 232,2C 46.58 23,12 88,34 9,3 « 155(95 26,0* 473,1 0 41 3,4S 66,5C 65,83 85,31 728,45 25,86 69,8C 102,H 32,06 45,5S 61,06 43,08 49,72 125,78 171,48 43,96 1129 5214 1572 1877 4297 1774 5113 10249 2056 1020 3899 413 6883 1156 20883 18485 2935 2905 3765 32565 1141 3081 4508 1415 2012 2704 1901 2195 5552 7569 1940 203.75 941,03 279.89 338.76 775.59 320,26 922.90 1 849,76 371,12 184,23 703,80 74,54 1 242,36 208,55 3768,82 3301,48 529,78 524,43 679.60 5772,95 206,00 556,OS 813,72 255,35 363.21 487,4/ 343.22 396,15 1 002,03 1 366,09 350.23 55,12 254.59 77.72 91,65 209,84 86,64 249,69 500,45 100.40 49,84 190.41 20,16 336,12 56,48 1019,66 911,73 143,33 141,88 183,86 1600,65 55.73 150,45 220,15 69,09 98,26 132,12 92,86 107,17 271,10 369.60 94,75 169,58 783,19 237,08 281,93 645,50 266.54 768,10 1 539,49 308,87 153,32 585,74 62,03 1033,98 173,13 3136,67 2778,44 440,92 436.46 565,61 4882,34 171,45 462,81 677,23 212.55 302,28 405.47 285,65 329,70 833,95 1 136,95 291.48 3427 15830 4600 5698 13047 5387 15525 31116 6243 3099 11839 1253 20899 3461 63399 54073 8912 8821 11432 95261 3465 9354 13688 4296 6109 8098 5773 6664 16856 22980 5891 18.24 84.25 24,96 30,33 69,44 28,67 82,63 165,61 33,22 16,49 63,01 6,67 111,23 18,66 337,43 294,81 47.43 46,95 60.84 517,89 18.44 49,78 72.85 22.86 32,51 43,69 30,73 35,46 89,71 122,31 31,35 37540 173379 52077 62414 142898 59006 170038 340806 68376 33943 129670 13733 228897 38504 694382 615141 97608 96622 125213 [ 076180 37954 102456 149923 47054 66919 89946 63237 72988 184617 251 693 64527 62,28 287,64 87,27 103,54 237,07 97,89 282,10 565,42 113,44 56,31 215,13 22,78 379,75 63,80 1152,02 1027,85 161,93 160,30 207,73 1801,67 62,96 169,98 248,73 78,06 111,02 149,30 104,91 121,09 306,29 417,57 107,05 16,91 78,11 20,11 28,11 64,38 26,58 76,60 153,54 30,80 15,29 58,42 6,18 103,12 16,73 312,84 245,32 43,97 43.53 56,41 428,20 17,09 46,15 67.54 21,19 30,14 39,58 28,49 32,88 83,17 113,39 ' 29,07 No L 64/ 116. 3 . 86 Official Journal of the European Communities Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 255 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) :  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 35,12 43.32 51,50 51.33 72,44 66,83 49,39 42,99 61,44 195,64 168,83 84,23 55,88 71,96 150,97 201,47 306,60 110,14 104,25 333,59 99,81 26,11 91,15 201,43 77,43 261,90 174,63 224,13 1550 1937 2273 2266 3197 2950 2180 1897 2712 8635 7452 3760 2466 3176 6696 8893 13533 4924 4601 14724 4462 1167 4023 8891 3454 11560 7708 9893 279,77 344,23 410.30 408,95 577,11 532,45 393,52 342.47 489,44 1 558.49 1344,96 670,62 445,19 573.31 1208,18 1 604,93 2442,41 876.32 830.48 2657,43 799,30 206,99 726,14 1 604,65 619,70 2086,39 1391,16 1785.50 75,69 94,86 111,00 110.64 156,14 144.05 106,46 92,65 132,42 421.65 363,88 184,04 120.44 155,11 327,24 434,21 660,80 243,34 224,68 718,97 220,50 57,39 196.45 434,14 169.06 564,48 376,38 483.07 232,84 289.73 341,48 340,35 480,31 443.14 327.51 285,02 407,35 1297,08 1119,36 564,57 370.52 477.15 1002,96 1 335.73 2032.74 742,30 691,18 2211,69 672.74 175,06 604,34 1 335,49 518,93 1 736,43 1157,81 1 486,01 4706 5666 6902 6879 9708 8956 6619 5761 8233 26217 22625 11094 7489 9644 20051 26 998 41086 14404 13970 44703 13052 3415 12215 26993 10280 35097 23402 30035 25,04 30,75 36,73 36,61 51,67 47,67 35,23 30,66 43,82 139,53 120,41 60,36 39,85 51,33 108,13 143,69 218,67 78,14 74,35 237,92 70,89 18,56 65,01 143,66 55,41 186,80 124,55 159,86 51547 64588 75596 75346 106330 98100 72504 63097 90177 287142 247800 125564 82024 105630 223058 295698 449999 163048 153010 489614 147107 38587 133786 295646 115266 384404 256312 328966 85,52 106,81 125,41 125,00 176,40 162,75 120,28 104.68 149,61 476,38 411,11 207,27 136,08 175.24 369,63 490,58 746,57 273.25 253,85 812,30 247.69 64,60 221,96 490,49 190,44 637,75 425,23 545,77 23,22 25,46 34,05 33.94 47,90 44,19 32,66 28,42 40,62 129,36 111,64 51,75 36.95 47,58 96.92 133,22 202,73 62^8 68.93 220,58 56,72 15,35 60,27 133.19 47,68 173,18 115,47 148.20